Title: To Alexander Hamilton from David Ross, 25 April 1793
From: Ross, David
To: Hamilton, Alexander


Baltimore April 25. 1793
Dear Sir
As it is probable the enclosed might not have come to your knowledge from its contracted circulation I have sent it and you will see my reply to it in the Baltimore Journal of Monday next. Co Mercer has lodged the communications, with Mr. Angell except your last. Mr Angell does not mean to publish them unless he shall give more explicit directions than are contained in his of the 18th of April. Co Mercer will I expect be sufficiently known to prevent the necessity of any thing personal between you. I have not let any one see or know of yours & Co Mercers last nor shall I without your permission.
Yours in haste
David Ross
